Citation Nr: 1436254	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  05-14 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of an in-service head injury, to include a headache disorder, to also include as secondary to exposure to ionizing radiation and chemicals during military service.

2.  Entitlement to service connection for memory loss, to include as secondary to the claimed in-service head injury and exposure to ionizing radiation and chemicals during military service.  

3.  Entitlement to service connection for a disability of the gums, to include as secondary to in-service exposure to ionizing radiation and chemicals.  

4.  Entitlement to service connection for a skin condition of the hands, to include as secondary to in-service exposure to ionizing radiation and chemicals.  

5.  Entitlement to service connection for degenerative changes of the right hand, to include as secondary to in-service exposure to ionizing radiation and chemicals.  

6.  Entitlement to service connection for diffuse atrophy, to include as secondary to in-service exposure to ionizing radiation and chemicals.  

7.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to in-service exposure to ionizing radiation and chemicals.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney At Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active duty service from June 1956 to June 1958 and from July 1958 to July 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 and September 2005 rating decisionas issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2009; a transcript of that hearing is associated with the claims file. 
This case was initially before the Board in March 2009.  At that time, a previously denied claim of service connection for a vision disability was reopened and the matter was then denied on the merits.  The March 2009 decision also denied service connection for memory loss and for an in-service head injury, to include a headache disorder.  The Board also remanded the claims of service connection for a disability of the gums, a psychiatric disability, a right hand disorder, a skin disorder of the hands, a fungal infection/frostbite disability of the feet, and diffuse atrophy.  

The Veteran timely appealed the three issues that were denied by the Board to the Court of Appeals for Veterans Claims (Court).  In a November 2010 memorandum decision, the Court vacated the denial of the Veteran's memory loss and head injury, to include a headache disorder, and remanded those issues back to the Board for further development.  The Court affirmed the Board's denial of the Veteran's vision disability.  Thus, the Board will no longer address the vision disability claim at this time as it is considered final. 

The Veteran's appeal was returned to the Board, and in July 2011 the claims of service connection for the residuals of a head injury and for memory loss were remanded for further development.  The development previously requested for the claims of service connection for a disability of the gums, a psychiatric disability, a right hand disorder, a skin disorder of the hands, a fungal infection/frostbite, and diffuse atrophy was not yet completed, and those issues had not yet been returned to the Board in July 2011.  

An August 2014 rating decision granted service connection for the residuals of frostbite of each foot, as well as a fungal infection of the feet.  This is considered a complete grant of the benefit sought on appeal, and these issues are no longer before the Board.  

All issues remanded by the Board in March 2009 or July 2011 have been returned to the Board for further review.  

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for the residuals of a head injury to include headaches, memory loss, a psychiatric disability, a right hand disorder, a skin disorder of the hands, and diffuse atrophy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The service treatment records are negative for evidence or diagnosis of a disability of the gums, and the post service medical records are also negative for a diagnosis of this disability. 


CONCLUSION OF LAW

The criteria for service connection for a disability of the gums, to include as secondary to in-service exposure to ionizing radiation and chemicals, have not been met.  38 U.S.C.A. §§ 1110, 1112(c), 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303(a), 3.309, 3.311 (2013).  








REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2013).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided with VCAA notice for his claim for service connection for a gum disability in a January 2004 letter.  This letter was sent to the Veteran prior to the initial adjudication of his claim.  Although the letter did not include notice regarding the assignment of disability ratings or effective dates, this information was provided to the Veteran in an August 2009 letter.  The delay in this portion of the notification did not result in any harm to the Veteran, as his claim has been readjudicated since the receipt of notification, most recently in a May 2014 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  VA treatment records have also been obtained, and the Veteran has not identified any private treatment sources.  Attempts have been made to obtain information regarding the Veteran's claimed exposure to radiation and chemicals, and the RO has certified that the records regarding radiation exposure are not available.  

The Veteran has offered testimony at a hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is in the record.  At the January 2009 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript also reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2010).

The Veteran has not been provided a VA examination of his claimed gum disability.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

In this case, there is no competent evidence of a current gum disability and no evidence of a gum disability during service.  Therefore, there is no basis for obtaining an examination.  As there is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.



Service Connection

The Veteran contends that he has developed a gum disability located in the right side of his mouth.  He argues that this is the result of either radiation exposure from handling nuclear weapons, or handling the chemicals used to maintain the weapons during service.  The Veteran believes that only the right side of his mouth was affected because that is the side that always faced the weapon when he put his head inside it to work.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Diseases of the gum are not listed in 38 C.F.R. § 3.309.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The Court has stated that service connection for a condition which is claimed to be attributable to ionizing radiation exposure during service may be established in one of three different ways.  Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober 120 F.3d 1239 (Fed.Cir.1997).  First there are 21 types of cancer which are presumptively service connected.  38 U.S.C.A. § 1112(c).  Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic diseases" which will be service connected provided that certain conditions specified in that regulation are met.  Third, direct service connection can be established by "showing that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir.1994).  See also Hardin v. Brown, 11 Vet. App. 74, 77 (1998).  

The following radiogenic diseases shall be service-connected if they become manifest in a radiation-exposed veteran, provided the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied; leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchio-alveolar carcinoma, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c) (West 2002 & Supp. 2012); 38 C.F.R. § 3.309(d).  

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in Sec. 3.307 or Sec. 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses. When dose estimates provided are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a).  

For purposes of this section the term ``radiogenic disease'' means a disease that may be induced by ionizing radiation and shall include the following: All forms of leukemia except chronic lymphatic (lymphocytic) leukemia, thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2). 

If a claim is based on a disease other than one of those listed in 38 C.F.R. § 3.311(b)(2) of this section, VA shall nevertheless consider the claim under the provisions of this 38 C.F.R. § 3.311 provided the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  

When it is determined that a veteran was exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed, the veteran subsequently developed a radiogenic disease; and such disease first became manifest within the period specified before its adjudication the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with paragraph (c) of this section.  38 C.F.R. § 3.311(b).  

If after review the Under Secretary for Benefits is convinced sound scientific and medical evidence supports the conclusion it is at least as likely as not the veteran's disease resulted from exposure to radiation in service, the Under Secretary for Benefits shall so inform the RO of jurisdiction in writing.  The Under Secretary for Benefits shall set forth the rationale for this conclusion, including an evaluation of the claim under the applicable factors specified in this section.  If the Under Secretary for Benefits determines there is no reasonable possibility that the veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall so inform the RO office of jurisdiction in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311(c).  

The Board finds that entitlement to service connection for the Veteran's claimed disability of the gums must be denied for the following reasons.  First, a disability of the gums is not among those listed as a radiogenic disease.  38 U.S.C.A. § 1112(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.311(b)(2).  Second, the Veteran has not submitted any competent evidence that relates his claimed disease of the gum to radiation exposure.  Finally, and most importantly, the Veteran has not submitted any evidence to show that he has a current gum disability or that he had a gum disability in service.  

The Veteran contends that he was first told of a gum condition on the right side of his mouth during service.  However, the service treatment records are negative for a disability of the gums.  The Veteran answered "no" to a history of severe tooth or gum disease on every Report of Medical History he completed, including a May 1976 report obtained just prior to discharge.  

Furthermore, the post service medical records are negative for a disability of the gums.  The Veteran was provided a VA physical examination in December 1976, which was shortly after discharge.  He did not raise any complaints about his gums, and the examiner found that gross dental findings were within normal limits.  

Subsequent records also fail to include a diagnosis of a gum condition.  In fact, there is no competent medical evidence to show the current existence of the claimed disability.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that Secretary's and Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992). 

In this case, the only evidence of a current disability is the Veteran's own testimony.  He states that the gums on the bottom of the right side of his mouth are lower than those on the left.  Although he is competent in certain situations to provide a diagnosis of a simple observable condition such as tinnitus, hand pain, and shortness of breath, and he is competent to describe his gums, the Veteran is not competent to provide evidence as to more complex medical questions, as is the case here regarding whether or not his mouth discomfort constitutes a chronic disability of the gums.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Moreover, even if there was a current diagnosis, there is no evidence of a gum disability in service, and no competent evidence of a relationship between the claimed gum disability and service, to include as due to radiation or exposure to chemicals.  Entitlement to service connection for a gum disability is not established.  


ORDER

Entitlement to service connection for a disability of the gums, to include as secondary to in-service exposure to ionizing radiation and chemicals, is denied. 


REMAND

The July 2011 Board remand requested, among other things, that the Veteran be scheduled for a VA examination in order to determine whether or not his claimed residuals of an in-service head injury, to include a headache disorder, or his claimed memory loss were due to active service.  The examiner specifically requested to discuss whether or not these disabilities were due to radiation exposure or chemical exposure during service.  

The VA examination was conducted in December 2012.  The examiner found that the Veteran did not have traumatic brain injury (TBI).  He also provided a negative opinion as to whether or not a headache disability or a disability manifested by memory loss were incurred due to active service, to include due to a head injury or claimed exposure to radiation.  Unfortunately, the examiner failed to discuss whether or not these disabilities could be due to chemical exposure, as requested by the July 2011 remand.  

The Veteran has over 20 years of active service, and his personnel records confirm that he worked in the Nike-Hercules missile program.  The Board finds that he is competent to recall the names of the chemicals used to care for these missiles.  He has indicated on many occasions to include the January 2009 hearing that these chemicals included Trichloroethylene.  He also cited a medical study from the Canadian Center for Occupation of Health and Safety at the hearing which linked this chemical to headaches and memory loss.  See Transcript, page 22.  

More importantly, the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the December 2012 examination report should be returned to the examiner in order to obtain an addendum regarding whether or not the Veteran's claimed headaches and memory loss are caused or aggravated by exposure to trichloroethylene in service.  

For the Veteran's claimed exposure to radiation, the record indicates that an attempt has been made to obtain records that would verify whether or not the Veteran was exposed to radiation and, if so, enable a dose estimate to be made.  A November 2012 memorandum determined that the relevant records were not available for review.  However, none of the Veteran's claimed disabilities are recognized as radiogenic diseases.  Furthermore, the Veteran has not submitted any competent evidence that his claimed disabilities are related to radiation exposure.  Therefore, no further development of that aspect of the Veteran's claim is required.  See 38 C.F.R. § 3.311.  

However, in regard to the Veteran's claims of service connection for a skin condition of the hands, degenerative arthritis of the right hand, diffuse atrophy, and a psychiatric disability, the current medical records contain diagnoses of each of these disabilities?  

VA treatment records from 2004 to 2005 show that the Veteran was placed under treatment for tinea pedis, tinea manuum, and onychomycosis, to include of the right hand.  He gave a history of over 20 years of skin problems.  More recent records show that he continues to receive treatment.  

March 2001 records show that the Veteran was treated for right hand pain and numbness.  A July 2004 X-ray study shows degenerative changes of mild degree at the interphalangeal joint of the thumb.  The Veteran testified that he has experienced his hand pain since approximately the time of his discharge from service. 

An August 2004 computed tomography (CT) scan of the head resulted in an impression of diffuse atrophy, but the scan was otherwise normal.  

A June 2004 VA mental health clinic visit resulted in a diagnostic impression of an adjustment disorder with anxious mood.  He has continued to be followed for this problem, and his symptoms include depression.  

The Canadian medical study cited by the Veteran and his representative at the January 2009 hearing reportedly links Trichoroethylene to redness of the skin and other skin irritations, depression, and altered mood.  It was also noted to cause irritations of the nervous system.  The Veteran testified that he used this chemical without being provided with any protective gloves or breathing equipment.  See Transcript, page 22.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

As the Veteran has a diagnosis of a current disability or at the least signs and symptoms of a current disability for these claimed disabilities, and as the Veteran cited to evidence at his hearing that purports to relate the current disabilities to Trichloroethylene use in service, the Board finds that the Veteran should be scheduled for a VA examination or examinations in order to determine the nature and etiology of his claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return claims folder and the report of the December 2012 VA examination for the residuals of traumatic brain injury to the examiner.  After a review of the record and the previous report, the examiner should prepare an addendum to address the following questions:

a) Is it as likely as not that the Veteran has developed a chronic headache disability due to exposure to the chemical Trichloroethylene during active service?  

b) Is it as likely as not that the Veteran has developed a disability manifested by memory loss due to exposure to the chemical Trichloroethylene during active service?  

c) If the Veteran is determined to have a chronic headache disability due to causes other than Trichloroethylene exposure during service, is it as likely as not that Trichloroethylene exposure aggravated (increased in severity beyond natural progression) the headache disability?

d) If the Veteran is determined to have a disability manifested by memory loss due to causes other than Trichloroethylene exposure during service, is it as likely as not that Trichloroethylene exposure aggravated the memory loss disability?

e) Review the August 2004 CT scan of the Veteran's head that noted diffused atrophy.  Comment on the significance, if any, of this finding, and identify any related symptoms.  Then opine whether it is as likely as not that this atrophy was incurred in or aggravated by active service, to include (i) the confirmed head traumas during service, (ii) exposure to radiation, or (iii) exposure to the chemical Trichloroethylene?  

If the December 2012 examiner is no longer available, the claims folder should be forwarded to medical professional who is at least equally qualified to render the requested opinions.  An additional examination is not required unless deemed necessary by either the original or the new examiner.  

The reasons and bases for all opinions should be provided.  If medical studies or texts are utilized, these studies should be identified.  If the examiner is unable to provide any portion of the requested opinions without resort to speculation, the reasons and bases for this opinion should be provided, and any outstanding evidence that might enable the requested opinions to be provided should be identified.  

2.  Schedule the Veteran for a VA dermatology examination in order to determine the nature and etiology of his claimed skin disability of the hands.  All indicated tests and studies should be conducted.  The claims folder must be provided to the examiner for use in the study of this case.  At the completion of the examination, the examiner should state whether or not the Veteran has a current diagnosis or diagnoses of a skin disability.  For each diagnosis that is identified, the examiner should attempt to express the following opinions: 

Is it as likely as not that the skin disability was incurred in or aggravated by active service, to include (i) exposure to radiation, (ii) exposure to the chemical Trichloroethylene, or (iii) any other basis?  

The reasons and bases for all opinions should be provided.  If medical studies or texts are utilized, these studies should be identified.  If the examiner is unable to provide any portion of the requested opinions without resort to speculation, the reasons and bases for this opinion should be provided, and any outstanding evidence that might enable the requested opinions to be provided should be identified.  

3.  Schedule the Veteran for a VA examination of his degenerative changes of the right hand.  All indicated tests and studies should be conducted.  The claims folder must be provided to the examiner for use in the study of this case.  At the completion of the examination, the examiner should state whether or not the Veteran has a current diagnosis of a right hand disability other than a skin disability.  For each diagnosis that is identified, the examiner should attempt to express the following opinions: 
Is it as likely as not that the right hand disability was incurred in or aggravated by active service, to include (i) exposure to radiation, (ii) exposure to the chemical Trichloroethylene, or (iii) any other basis?  

The reasons and bases for all opinions should be provided.  If the examiner determines that there is no current diagnosis of a right hand disability, they must comment on the July 2004 X-ray study that showed degenerative changes.  Any medical studies or texts utilized should be identified.  If the examiner is unable to provide any portion of the requested opinions without resort to speculation, the reasons and bases for this opinion should be provided, and any outstanding evidence that might enable the requested opinions to be provided should be identified.  

4.  Schedule the Veteran for a VA psychiatric examination.  All indicated tests and studies should be conducted.  The claims folder must be provided to the examiner for use in the study of this case.  At the completion of the examination, the examiner should state whether or not the Veteran has a current diagnosis of a chronic psychiatric disability.  For each diagnosis that is identified, the examiner should attempt to express the following opinions: 
Is it as likely as not that the psychiatric disability was incurred in or aggravated by active service, to include (i) exposure to radiation, (ii) exposure to the chemical Trichloroethylene, or (iii) any other basis?  

The reasons and bases for all opinions should be provided.  If medical studies or texts are utilized, these studies should be identified.  If the examiner is unable to provide any portion of the requested opinions without resort to speculation, the reasons and bases for this opinion should be provided, and any outstanding evidence that might enable the requested opinions to be provided should be identified.  

5.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


